REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is US 2019/0357122 issued to Li which teaches a network slice selection method comprising sending, by a radio access device RAN, a first message to a terminal, where the first message includes network slice information; and receiving, by the RAN, a first access request message that is sent by the terminal after the terminal selects, based on the network slice information, second attribute information (Li, Paragraph [0006]).  Li teaches a method that takes place during the access of a terminal to an access network, and the method is set up between a terminal, a RAN node and a Core Network as described in Li, Fig. 3 and Fig. 5 and Paragraphs [0067] and [0068]. As disclosed in these paragraphs, the RAN can be a NodeB or an eNodeB and the core network (CN) can be a 4G core network or a 5G core network. Therefore Li does not disclose a routing method for routing data of an end-to-end session initialized between a terminal and an application server. 
Li teaches a method where the different messages exchanged between the terminal, the RAN and the CN occur in the connection phase where a terminal wants to access to a network, as disclosed in Li, Fig. 3 and Fig. 4a, Paragraph [0079] ("As shown in FIG. 4A, in a connection setup process between the RAN and the CN, the RAN sends a setup request message"), paragraph [0093] ("The RAN sends the first message to the terminal, where the first message may be a broadcast system message, or an 
Li does not disclose, "transmitting to the server subsequent data of the end-to-end session routed over at least a second slice corresponding to the configured piece of session information" as the messages that are exchanged between the terminal, the RAN and the CN do not relate to an end-to-end session between a terminal and an application server. In Li, Paragraph [0017], a second slice is selected by the RAN based on a first access request sent by the terminal but Li does not disclose that the second slice is use for the transmission to the application server of the subsequent data of the end to end session initialized between the terminal and the application server. 
US 2019/0223093 issued to Watfa et al, which teaches  a network slice reselection method where a WTRU may determine whether to contact an existing network slice function or a new network slice function to establish a connection to a network slice (Watfa, Abstract).  In paragraph [0004], Watfa teaches that, "The WTRU may possess network slice selection assistance information (NSSAI). The WTRU may update the NSSAI based on the updated network slice information. (...) The WTRU may determine, based on the updated network slice information and the one or more configured policies, that the first network slice should be replaced with a second network slice." In paragraph [0005], Watfa discloses that "Further, the WTRU may contact a first AMF or a second AMF to establish a connection to the second network slice." 
Therefore, in Watfa, the network slice reselection method occurs during the connection phase of the terminal to a network, through some exchanges between a 
Therefore, Watfa discloses a method to connect to a new slice if required but not that a terminal transmits to the server subsequent data of the end-to-end session routed over at least a second slice corresponding to the configured piece of session information since there is not any established end-to-end session between a terminal and an application server in Watfa. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2018/0316779 issued to Dowlatkhah et al, teaches chaining the first network slice to a second network slice
US 2019/0191367 issued to NI et al, teaches network slice selection
US 2017/0367036 issued to Chen et al, teaches network slice discovery and selection

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459